DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-12, and the species drawn to powder/powder spreading/powder feeding, in the reply filed on 9/9/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden examining the restricted groups, that species are not mutually exclusive, and that claims 5, 7, 8, 18, 19, and 22-24 are implicated in the species.  These arguments have been fully considered but are not found persuasive.  Groups I and II are drawn to different statutory classes of invention, having different classification, and the method of Group I does not require the system of Group II and therefore, present a serious search and examination burden.  To the extent that “spraying” comprises dry powder spraying, it will be examined along with species (I) as equivalent with powder feeding; wherein spraying comprises molten or liquid spraying, such as thermal spraying or atomization, such methods are mutually exclusive with dry powder methods of species (I) and therefore, will remain withdrawn as drawn to species (II).  Finally, as the identified species are drawn to the specific method of distributing material, additional claims, such as claims 5 and 7 are implicated because they require materials and/or method steps specific to the elected species.  For example, certain steps of Claim 5, such as vibration or stirring, would be impossible or ineffective for mixing species (III) drawn to wires, and Claim 7 specifically requires one of a metal powder or metal wire, and thus, are drawn to mutually exclusive methods of distributing material. The requirement is still deemed proper and is therefore made FINAL.
Claims 13-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/9/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “supplying a mixture consisting a plurality of primitive materials at a target spot.”   It is unclear if the term “target spot” refers only to a desired location or area or refers to a specific shape of the supplied material (e.g. round or circular shape) in a desired location or area.  For the purposes of examination, the term is interpreted as the desired location or area wherein the mixture is supplied and subsequently melted and solidified.  Claims 2-12 are indefinite based on their dependency to claim 1.
Claim 4 recites “wherein the plurality of primitive materials is substantially uniformly distributed in the mixture.”  Because the limitation uses the word “is,” it is unclear if the limitation is drawn to one of the plurality of primitive materials being uniformly distributed or wherein all of the primitive materials are uniformly distributed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heard et al. (US 2017/0326690).
With respect to Claims 1-2, Heard teaches a method of additively manufacturing a multi-component alloy article/structure, the method comprising: supplying at least one precursor mixture comprising a plurality of primitive metallic starting powder materials, wherein each primitive starting material comprising powder particles may be single element particles or multiple-metal particles (i.e. alloy), the precursor mixture is supplied by, for example, a powder spreader to supply the mixture to a surface (i.e. target spot), melting and solidifying the mixture disposed at the target spot to form a portion of a metallic structure consisting of an alloy of the plurality of primitive materials using a laser or electron beam, and repeating the steps at a plurality of target spots in a three-dimensional space to produce the metallic alloy structure. (para. 18-24, 31-38, 41-44, 46, 48, 56-57).  Thus, Heard is deemed to teach a method of manufacturing an article/structure, anticipating the instant claims.
	With respect to Claims 7-8, Heard teaches wherein each of the plurality of primitive materials comprises metal powder and is supplied by powder feeders and which may incorporate spreaders, thus, interpreted to meet powder spreading and powder feeding.  (para. 37-56; Figs. 6-7).  It is further noted that the reference teaches alternative embodiments comprising wire feeding (see, e.g., Fig. 5) or spraying (para. 86).
With respect to Claim 9, Heard teaches that each primitive material may be in the form of a single metal (elemental) particles or multi-metal particles (i.e. alloy). (para. 31-32).  
With respect to Claim 10, Heard teaches wherein the plurality of primitive materials comprise at least four different elements each present in an amount of 5-35 at%, and includes Ti, Al, Ni, Co, Cu, Zn, Fe, Cr, Mo, among others (para. 3-4 25-28) and thus, is deemed to constitute a high-entropy alloy, as instantly claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heard et al. (US 2017/0326690), as applied to claim 1 (with respect to claims 3 and 4) and claim 9 (with respect to claim 10), above.
With respect to Claim 3, Heard teaches the use of a laser beam or electron beam to melt the mixture (para. 20, 44; Fig. 6; rejection of Claims 1-2 above) but does not specifically refer to a predetermined period of time or dosage of irradiation.  However, as the reference is drawn to forming a homogeneous multi-component alloy article/structure (see, e.g., para. 3-4, 36, 40), it would have been obvious to one of ordinary skill in the art to melt the supplied mixture with a predetermined period of time or dosage of irradiation from the laser beam or electron beam in order to make sure the mixture is thoroughly and homogeneously melted while also minimizing energy usage, with a reasonable expectation of success.
With respect to Claim 4, Heard is drawn to a method of additive manufacturing comprising forming a multi-component alloy product having a homogeneous structure (para. 36) and wherein the product has a homogenous distribution powder feedstock, wherein the feedstock comprises a mixture of a plurality of primitive metallic materials may be homogenous and the mixture is formed by, for example mechanical vibration or stirring. (para. 40, 53-54).  Thus, Heard is drawn to forming a uniform alloy via the uniform distribution of the mixture.  It follows, that it would have been obvious to one of ordinary skill in the are to uniformly distribute the plurality of primitive materials in the mixture, by for example mechanical vibration or stirring as taught by Heard, in order to maximize the homogeneity/uniformity of the resulting alloy product/structure.
With respect to Claim 5, Heard teaches mixing a precursor powder mixture of a plurality of primitive metallic materials in an additive manufacturing method to tailor the composition of an article, and further teaches wherein the tailored powder mixture of primitive materials are mixed by, for example, mechanical vibrating or stirring. (para. 53).
With respect to Claim 6, Heard teaches wherein the method may comprise a plurality of powder feeders for supplying, and blending, primitive materials, and may comprise the tailoring/adjustment of the ratio of said primitive materials of a mixture supplied to a target spot, or the volume/flow of the mixture. (para. 37-56).
In the alternative to the above rejection of Claim 10, Heard teaches wherein the plurality of primitive materials comprise at least four different elements each present in an amount of 5-35 at%, and includes Ti, Al, Ni, Co, Cu, Zn, Fe, Cr, Mo, among others (para. 3-4 25-28).  As no particular element is stated as the primary element of an alloy, the reference does not specifically teach, for example a Ti alloy or Al alloy as instantly claimed.  However, it would have been further obvious to one ordinary skill in the art to select from the disclosed compositional ranges, an alloy based on one or more of Ti, Al, Ni, Co, Cu, Zn, Fe, Cr, Mo, or a high entropy alloy. MPEP 2114.05.

Claim(s) 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (US 2015/0044084).
With respect to Claims 1-2, Hofman teaches a method of additively manufacturing an article/structure having a compositional gradient. (para. 10-11).  Hofman teaches embodiments of methods of additive manufacturing wherein metallic powder(s) are supplied and fused to form the desired structure and compositional gradient. (para. 30-31, 97-103, 114, 165-170; Figs. 1-2, 7(a)).  For example, Hofman teaches direct laser sintering process (DLSP) comprising supplying a metallic powder mixture to form a layer on a substrate (deemed to constitute “a target spot”), a laser melts the deposited powder mixture layer to melt and solidify the powder disposed at the target spot to form a portion of a metallic structure consisting of an alloy of powder mixture and repeating the steps to form a plurality of layers, thus a plurality of target spots, in three-dimensional space, to produce a metallic structure of the alloy. (para. 30-31, 97-103, 114, 165-170, 193; Figs. 1-2, 7(a)).  
Hofman also teaches wherein the additive manufacturing method comprises laser engineered net shaping (LENS) wherein metal powder is injected (thus comprising feeding or spraying) into a molten pool formed by a laser at a desired location, the molten material solidifies and the process is repeated to build up an article with a desired shape, and thus comprises steps of supplying metallic material at a target spot, melting and solidifying the mixture disposed at the target spot to form a portion of a metallic structure consisting of an alloy of the plurality of the primitive materials and repeating the steps at a plurality of target spots in a three-dimensional space to produce the metallic structure of the alloy. (para. 6-8, 97-105, 193).
Hofmann further teaches wherein the supplied metallic powder comprises a mixture of a plurality of primitive materials, for example, wherein the mixture comprises a mixture of Ti or Ti alloy (e.g. Ti-6Al-4V) and stainless steel, wherein the relative contents of each element/alloy in the supplied mixture is varied at positions in three-dimensional space to form a gradient in the final article. (para. 31, 46, 165-170; Fig. 7(a)).  
It would have been obvious to one of ordinary skill to use a mixture consisting of a plurality of primitive materials, such as a Ti alloy powder and a stainless steel powder, in the DLSP or LENS additive manufacturing methods, comprising the same steps as steps (a), (b), and (c) as instantly claimed, to additively form a metallic article/structure with a desired alloy compositional gradient.
With respect to Claim 3, Hofman teaches the use of a laser beam to melt the mixture (see rejection of Claims 1-2 above).  It would have been obvious to one of ordinary skill in the art to melt the mixture with a predetermined period of time or dosage of irradiation from the laser beam in order to make sure the mixture is thoroughly melted while also minimizing energy usage, with a reasonable expectation of success.
With respect to Claim 4, Hofman is drawn to a method of additive manufacturing comprising precise compositional and structural control by tailoring the mixture composition and deposition of a mixture comprising a plurality of primitive materials. (see, e.g., para. 7; rejection of claims 1-2 above; Figs 1-7).  Additionally, Hofman teaches avoiding the local formation of certain compositional mixtures to avoid the formation of unwanted compounds or phases.  Thus, Hofman is interpreted as drawn to the formation of a mixture wherein the plurality of primitive materials is substantially uniformly distributed in the mixture to both obtain precise compositional control and avoid unwanted compounds/phases. (para. 169, 200).  Moreover, it would have been obvious to one of ordinary skill in the art to modify the method of Hofman to form a mixture wherein the plurality of primitive materials is substantially uniformly distributed in the mixture, in order to form a uniform solidified alloy at a particular target spot.
With respect to Claim 6, Hofman teaches wherein supplying/deposition the mixture (step (a)) comprises adjusting the ratio of the plurality of primitive materials in the mixture in order to supply a portion of the mixture with a desired compositional mixture to form a functionally graded article. (para. 7, 9, 11, 30-31, 46, 97-103, 114, 165-170, 206, 209-210; Figs. 1-2, 7(a)).
	With respect to Claims 7-8, Hofman teaches wherein each of the plurality of primitive materials comprises metal powder and is supplied by powder spreading (DLSP) or powder feeding (LENS). (see rejection of Claims 1-2 above).
With respect to Claim 9, Hofman teaches that each primitive material may be in the form of an elemental powder or alloy powder. (para. 30, 99-100).  
With respect to Claims 10-12, Hofmann teaches an embodiment wherein the mixture of a plurality of primitive materials comprises a mixture of Ti to other metals, for example, Ti or Ti alloy to stainless steel, wherein the relative contents of each element is varied at positions in three-dimensional space to form a gradient and each element may comprise up to 100% of the mixture and the increments are between 0.1-50%.  (para. 30-31, 46, 169, 181-189; Fig. 7).  Hofman teaches that each primitive material may be in the form of an elemental powder or alloy powder. (para. 30, 99-100).  Thus, Hofman teaches wherein the plurality of primitive materials may comprise a Ti alloy, up to 100wt%, overlapping the range of Claim 11, and may further comprise a stainless steel or aluminum alloy.  Thus, Hofman is deemed to teach a mixture of primitive materials having a composition and compositional ranges overlapping the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2015/0044084), as applied to claim 4 above, in view of Heard (US 2017/0326690).
With respect to Claim 5, Hofman teaches tailoring the composition of the mixture of a plurality of primitive starting materials, but is silent as to a specific method of mixing to form the mixture.
Heard teaches mixing a precursor powder mixture of a plurality of primitive metallic materials in an additive manufacturing method to tailor the composition of an article, and further teaches wherein the tailored powder mixture of primitive materials are mixed by, for example, mechanical vibrating or stirring. (para. 53).
It would have been obvious to one of ordinary skill in the art to modify the method of Hofman, to use a known method of forming a mixture comprising a plurality of primitive metallic materials useful to be additively manufactured, such as mechanical vibrating or stirring, as taught by Heard, in order to obtain a mixture with a desired tailored composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/               Primary Examiner, Art Unit 1735